                                            Case 4:18-cv-02414-DMR Document 41 Filed 06/04/20 Page 1 of 12




                                   1

                                   2

                                   3
                                                                           UNITED STATES DISTRICT COURT
                                   4
                                                                          NORTHERN DISTRICT OF CALIFORNIA
                                   5

                                   6
                                            THE CENTER FOR INVESTIGATIVE                      Case No. 18-cv-02414-DMR
                                   7        REPORTING, et al.,
                                   8                        Plaintiffs,                       ORDER ON CROSS MOTIONS FOR
                                                                                              SUMMARY JUDGMENT
                                   9                  v.
                                                                                              Re: Dkt. Nos. 26, 30
                                  10        DEPARTMENT OF LABOR,
                                  11                        Defendant.

                                  12
Northern District of California




                                                 Plaintiffs Center for Investigative Reporting and Jennifer Gollan filed this action for
 United States District Court




                                  13
                                       injunctive relief pursuant to the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, against
                                  14
                                       Defendant Department of Labor. The parties filed cross motions for summary judgment. [Docket
                                  15
                                       Nos. 26, 30.] The court held a hearing on December 12, 2019 and ordered Defendant to file
                                  16
                                       supplemental evidence. [Docket 39.] Defendant timely filed the requested evidence. [Docket No.
                                  17
                                       40.] For the following reasons, Plaintiffs’ motion is granted in part. Defendant’s motion is
                                  18
                                       denied.
                                  19
                                       I.        BACKGROUND
                                  20
                                                 A.        Plaintiffs’ FOIA Request
                                  21
                                                 The Occupational Safety and Health Act of 1970 (the “Act”), 29 U.S.C. § 651 et seq., was
                                  22
                                       enacted “to assure so far as possible every working man and woman in the Nation safe and
                                  23
                                       healthful working conditions . . . .” 29 U.S.C. § 651(b). “To that end, Congress authorized the
                                  24
                                       Secretary of Labor to set mandatory occupational safety and health standards applicable to all
                                  25
                                       businesses affecting interstate commerce.” Gade v. Nat’l Solid Wastes Mgmt. Ass’n, 505 U.S. 88,
                                  26
                                       96 (1992) (citing 29 U.S.C. § 651(b)(3). The Occupational Safety and Health Administration
                                  27
                                       (“OSHA”), a division of the Department of Labor (“DOL”), promulgates and enforces these
                                  28
                                         Case 4:18-cv-02414-DMR Document 41 Filed 06/04/20 Page 2 of 12




                                   1   standards, as well as regulations that require “employers to maintain accurate records of, and to

                                   2   make periodic reports on, work-related deaths, injuries and illnesses . . .” 29 U.S.C. § 655,

                                   3   657(c)(2).

                                   4          Pursuant to DOL’s statutory authority to “develop and maintain an effective program of

                                   5   collection, compilation, and analysis of occupational safety and health statistics,” 29 U.S.C. §

                                   6   673(a), “OSHA requires employers with more than 10 employees to use a set of standardized

                                   7   forms when recording workplace injuries and illnesses—Form 300 to generate a log of all work-

                                   8   related injuries or illnesses, Form 301 to generate an incident report for each individual case, and

                                   9   Form 300A to prepare an annual summary derived from the information collected on the log.”

                                  10   Pub. Citizen Health Research Grp. v. Acosta, 363 F. Supp. 3d 1, 7 (D.D.C. 2018) (citing 29 C.F.R.

                                  11   §§ 1904.1(a), 1904.29). In 2016, OSHA issued a final rule requiring certain employers to

                                  12   electronically submit the three forms to OSHA on an annual basis. See Improve Tracking of
Northern District of California
 United States District Court




                                  13   Workplace Injuries and Illnesses, 81 Fed. Reg. 29624-01, 29692 (May 12, 2016); 29 C.F.R. §

                                  14   1904.41. Under the rule, employers with 250 or more employees must electronically submit

                                  15   Forms 300, 300A, and 301 to OSHA each year, and employers in certain industries with 20 or

                                  16   more employees must electronically submit Form 300A. 29 C.F.R. § 1904.41(a). In the final rule,

                                  17   OSHA wrote that “OSHA intends to post the data from these submissions on a publicly accessible

                                  18   Web site,” but “does not intend to post any information on the Web site that could be used to

                                  19   identify individual employees.” Improve Tracking of Workplace Injuries and Illnesses, 81 Fed.

                                  20   Reg. 29624-01, 29624. OSHA began collecting data under the rule in 2017. [Docket No. 28

                                  21   (Kapust Decl., Sept. 6, 2019) ¶ 6.]

                                  22          The Center for Investigative Reporting (“CIR”) is a nonprofit investigative news

                                  23   organization that publishes Reveal, an online news site, and produces a weekly public radio show

                                  24   by the same name. Gollan is a staff reporter for Reveal and a CIR employee. Compl. ¶¶ 10, 11.

                                  25   On January 31, 2018, Plaintiffs submitted the following request for information from OSHA

                                  26   pursuant to FOIA: “[A]ll data submitted since August 1, 2017 through OSHA’s ‘Injury Tracking

                                  27   Application’ pursuant to the final Rule ‘Improve Tracking of Workplace Injuries and Illnesses.’

                                  28   Please include electronically submitted information from OSHA Forms 300, 300A, and 301.”
                                                                                         2
                                           Case 4:18-cv-02414-DMR Document 41 Filed 06/04/20 Page 3 of 12




                                   1   [Docket No. 27 (Edens Decl., Sept. 5, 2019) ¶ 4, Ex. A (FOIA Request).]

                                   2          OSHA processed Plaintiffs’ FOIA request and initiated a search on February 6, 2018.

                                   3   Edens Decl. ¶ 10. Its search yielded approximately 237,000 records of OSHA Form 300A

                                   4   information submitted from August 1, 2017 through the date of its search, February 6, 2018. It did

                                   5   not find records pertaining to OSHA Forms 300 or 301. Id. at ¶ 11. In its February 22, 2018

                                   6   response to Gollan, OSHA wrote that it had identified approximately 237,000 records responsive

                                   7   to the FOIA request and that it had determined that the responsive records were fully exempt from

                                   8   production under FOIA Exemption 7(E), 5 U.S.C. § 552(b)(7)(E). Edens Decl. ¶ 5, Ex. B (DOL

                                   9   Response). Section 522(b)(7)(E) exempts the following “law enforcement” records from

                                  10   disclosure:

                                  11                  records or information compiled for law enforcement purposes, but
                                                      only to the extent that the production of such law enforcement records
                                  12                  or information . . . would disclose techniques and procedures for law
Northern District of California
 United States District Court




                                                      enforcement investigations or prosecutions, or would disclose
                                  13                  guidelines for law enforcement investigations or prosecutions if such
                                                      disclosure could reasonably be expected to risk circumvention of the
                                  14                  law[.]
                                  15   5 U.S.C.A. § 552(b)(7)(E). The response further stated that “OSHA does not have any records

                                  16   pertaining to OSHA Forms 300 or 301”1 and informed Gollan of her appeal rights. DOL

                                  17   Response.

                                  18          Plaintiffs appealed the agency’s decision on March 1, 2018. Edens Decl. ¶ 6, Ex. C. DOL

                                  19   acknowledged receipt of Plaintiffs’ appeal by letter dated March 16, 2018. Edens Decl. ¶ 7, Ex.

                                  20   D. After DOL failed to make a determination on Plaintiffs’ appeal within the statutory timeframe,

                                  21   see 5 U.S.C. § 552(a)(6)(A)(ii), Plaintiffs filed this lawsuit on April 23, 2018. See Compl. ¶¶ 39-

                                  22   41.

                                  23          The parties filed cross motions for summary judgment. DOL now contends that it properly

                                  24   withheld the Form 300A information pursuant to FOIA Exemption 4, 5 U.S.C. § 552(b)(4), which

                                  25

                                  26   1
                                         In May 2018, OSHA announced that it was not accepting Forms 300 and 301, and subsequently
                                  27   issued a notice of proposed rulemaking to rescind the electronic filing requirements for those
                                       forms. Public Citizen, 363 F. Supp. 3d at 8; Tracking of Workplace Injuries and Illnesses, 83 Fed.
                                  28   Reg. 36494-01 (July 30, 2018).

                                                                                        3
                                             Case 4:18-cv-02414-DMR Document 41 Filed 06/04/20 Page 4 of 12




                                   1   in relevant part exempts “commercial or financial information [that is] obtained from a person and

                                   2   [is] privileged or confidential.” DOL no longer invokes FOIA Exemption 7(E). DOL also asserts

                                   3   that it made an adequate search for the requested information. Plaintiffs dispute the applicability

                                   4   of Exemption 4 to the information contained in the Form 300As, argue that DOL has not satisfied

                                   5   the heightened standard for withholding under 5 U.S.C. § 552(a)(8)(A), and challenge the

                                   6   adequacy of DOL’s search.

                                   7            B.     Form 300A
                                   8            Form 300A requests information regarding workplace safety. Under the heading “Number

                                   9   of Cases,” employers fill in blank spaces to list the total number of deaths; total number of cases

                                  10   with days away from work; total number of cases with job transfer or restriction; and total number

                                  11   of other recordable cases. Edens Decl. ¶ 13, Ex. E (blank Form 300A). Under the heading

                                  12   “Number of Days,” employers must list the total number of days away from work and total
Northern District of California
 United States District Court




                                  13   number of days of job transfer or restriction. Under the heading “Injury and Illness Types,”

                                  14   employers must break down the specific work-related injuries and illnesses, including listing the

                                  15   total number of injuries; skin disorders; respiratory conditions; poisonings; hearing loss; and all

                                  16   other illnesses. The employer must also provide the establishment information; industry

                                  17   description and industrial classification; annual average number of employees; and total hours

                                  18   worked by all employees in the prior year. Id. The form contains a space for the signature of a

                                  19   “company executive” to certify that the information on the form is “true, accurate, and complete.”

                                  20   II.      LEGAL STANDARDS
                                  21            “FOIA ‘was enacted to facilitate public access to Government documents.’” Lahr v. Nat’l

                                  22   Transp. Safety Bd., 569 F.3d 964, 973 (9th Cir. 2009) (quoting U.S. Dep’t of State v. Ray, 502

                                  23   U.S. 164, 173 (1991)). Its “‘core purpose’ is to inform citizens about ‘what their government is up

                                  24   to.’” Yonemoto v. U.S. Dep’t of Veterans Affairs, 686 F.3d 681, 687 (9th Cir. 2012) (quoting

                                  25   Dep’t of Justice v. Reporters Comm. for Freedom of the Press, 489 U.S. 749, 773, 775 (1989)).

                                  26   Congress structured FOIA so that an agency must disclose records “to any person . . . unless they

                                  27   may be withheld pursuant to one of the nine enumerated exemptions listed in § 552(b).” U.S.

                                  28   Dep’t of Justice v. Tax Analysts, 492 U.S. 136, 150-51 (1989) (citation and quotation marks

                                                                                         4
                                          Case 4:18-cv-02414-DMR Document 41 Filed 06/04/20 Page 5 of 12




                                   1   omitted); accord Maricopa Audubon Soc. v. U.S. Forest Serv., 108 F.3d 1082, 1085 (9th Cir.

                                   2   1997). These exemptions are “explicitly exclusive” and “must be narrowly construed in light of

                                   3   FOIA’s dominant objective of disclosure, not secrecy.” Maricopa, 108 F.3d at 1085 (citations and

                                   4   quotations omitted).

                                   5          “FOIA’s strong presumption in favor of disclosure places the burden on the government to

                                   6   show that an exemption properly applies to the records it seeks to withhold.” Hamdan v. U.S.

                                   7   Dep’t of Justice, 797 F.3d 759, 772 (9th Cir. 2015). Further, “[a] basic policy of FOIA is to

                                   8   ensure that Congress and not administrative agencies determines what information is

                                   9   confidential.” Lessner v. U.S. Dep’t of Commerce, 827 F.2d 1333, 1335 (9th Cir. 1987). For this
                                       reason, courts do not give deference to a federal agency’s determination that requested information
                                  10
                                       falls under a particular FOIA exemption. Carlson v. U.S. Postal Serv., 504 F.3d 1123, 1127 (9th
                                  11
                                       Cir. 2007). If an agency determines that an exemption applies, the agency “may withhold only
                                  12
Northern District of California
 United States District Court




                                       that information to which the exemption applies” and “must provide all ‘reasonably segregable’
                                  13
                                       portions of that record to the requester.” Yonemoto, 686 F.3d at 688 (quoting § 552(b)).
                                  14
                                              FOIA cases are typically decided on motions for summary judgment as the facts are rarely
                                  15
                                       in dispute. See Minier v. Cent. Intelligence Agency, 88 F.3d 796, 800 (9th Cir. 1996). On a
                                  16
                                       motion for summary judgment, district courts analyze the withholding of agency records de novo.
                                  17
                                       5 U.S.C. § 552(a)(4)(B).
                                  18
                                       III.   DISCUSSION
                                  19
                                              A. Whether the Form 300A Information is Exempt from Disclosure Under
                                  20             Exemption 4
                                  21          Exemption 4 exempts from disclosure “trade secrets and commercial or financial
                                  22   information [that is] obtained from a person and [is] privileged or confidential.” 5 U.S.C. §
                                  23   552(b)(4). In order to invoke the exemption, a “government agency must demonstrate that the
                                  24   information it sought to protect is ‘(1) commercial and financial information, (2) obtained from a
                                  25   person or by the government, (3) that is privileged or confidential.’” Watkins v. U.S. Bureau of
                                  26   Customs & Border Prot., 643 F.3d 1189, 1194 (9th Cir. 2011) (quoting GC Micro Corp. v.
                                  27   Defense Logistics Agency, 33 F.3d 1109, 1112 (9th Cir. 1994)).
                                  28          DOL asserts that the information contained in the Form 300As falls within Exemption 4
                                                                                        5
                                           Case 4:18-cv-02414-DMR Document 41 Filed 06/04/20 Page 6 of 12




                                   1   because it is commercial information that was obtained from a person and is confidential.2

                                   2   Plaintiffs dispute that Exemption 4 applies to the withheld information. They argue that the

                                   3   information at issue is neither “confidential” nor “commercial” within the meaning of the

                                   4   exemption.3

                                   5           In Food Marketing Institute v. Argus Leader Media, 139 S. Ct. 2356, 2366 (2019), the

                                   6   Supreme Court held that commercial or financial information is “confidential” within the meaning

                                   7   of Exemption 4 “where [the information] is both [1] customarily and actually treated as private by

                                   8   its owner and [2] provided to the government under an assurance of privacy[.]” The Court

                                   9   considered whether both of these enumerated conditions must be satisfied in order for information

                                  10   to be considered confidential. It held that “[a]t least the first condition has to be,” reasoning that

                                  11   “it is hard to see how information could be deemed confidential if its owner shares it freely.” Id.

                                  12   at 2363. The Court found it unnecessary to resolve the question of whether “privately held
Northern District of California
 United States District Court




                                  13   information [can] lose its confidential character for purposes of Exemption 4 if it’s communicated

                                  14   to the government without assurances that the government will keep it private[.]” Id. (emphasis in

                                  15   original).

                                  16           Here, DOL argues that the Form 300A information is confidential because it is

                                  17   “customarily and actually treated as private by its owner[s].” Def.’s Mot. 14 (quoting Food

                                  18   Marketing, 139 S. Ct. at 2366). In support, it points to comments by employers and trade groups

                                  19   during the 2014 rulemaking process stating that “they consider the submitted data to be

                                  20   confidential commercial information” and expressing concerns about the potential for harm if the

                                  21   information is released. Def.’s Mot. 15; Kapust Decl. ¶¶ 12-15. According to DOL, these

                                  22   comments “represent[ ] a prevailing view that the submitters consider the subject data

                                  23   confidential.” Def.’s Mot. 15. However, as Food Marketing makes clear, the court must examine

                                  24

                                  25   2
                                         At the hearing, DOL clarified that it does not contend that the information contained in the Form
                                  26   300As is “financial information” within the meaning of Exemption 4. It also does not argue that
                                       the information constitutes trade secrets. Def.’s Mot. 12 n.6.
                                  27   3
                                        FOIA defines the term “person” to include “an individual, partnership, corporation, association,
                                  28   or public or private organization other than an agency.” 5 U.S.C. § 551(2). Plaintiffs do not
                                       dispute that DOL has established that the information was provided by a “person.”
                                                                                         6
                                           Case 4:18-cv-02414-DMR Document 41 Filed 06/04/20 Page 7 of 12




                                   1   whether the information actually is kept and treated as confidential, not whether the submitter

                                   2   considers it to be so. See Food Marketing, 139 S. Ct. at 2363 (“[i]n one sense, information

                                   3   communicated to another remains confidential whenever it is customarily kept private, or at least

                                   4   closely held, by the person imparting it.”). Food Marketing involved store-level Supplemental

                                   5   Nutrition Assistance Program (“SNAP”) data. The Court concluded that the information was

                                   6   confidential within the meaning of Exemption 4 because the owners of the SNAP data customarily

                                   7   kept and treated the information as confidential. The evidence showed that the owners

                                   8   “customarily do not disclose” the information or “make it publicly available ‘in any way,’” and

                                   9   that “[e]ven within a company . . . only small groups of employees usually have access to it.” 139

                                  10   S. Ct. at 2363.

                                  11            In contrast, here, the rulemaking comments relied upon by DOL reflect the owners’

                                  12   subjective view of the nature of the information, which is not the test for confidentiality under
Northern District of California
 United States District Court




                                  13   Food Marketing. The comments do not speak to how the owners keep and treat the Form 300A

                                  14   information; instead, they focus on the reasons why the owners oppose the release of the

                                  15   information. Therefore, the comments are minimally probative.4

                                  16          Moreover, the Form 300A information differs significantly from the SNAP data at issue in

                                  17   Food Marketing. Here, submitting companies are required by law to make the Form 300A

                                  18   information available to current and former employees. Specifically, employers are required to

                                  19   post their completed Form 300As “in a conspicuous place or places where notices to employees

                                  20   are customarily posted” for a period of at least three months of the year following the year covered

                                  21   by the records. 29 C.F.R. § 1904.32(b)(5), (6). Employers must also preserve their Form 300As

                                  22   for five years and disclose the reports to current and former employees and their personal

                                  23   representatives upon request at no charge. Id. at §§ 1904.33, 1904.35(b)(2).5 There are no

                                  24

                                  25
                                       4
                                         In fact, OSHA itself overruled commenters’ concerns about disclosure when it promulgated the
                                       final rule in 2016. OSHA noted that it “does not agree that the publishing of recordkeeping data
                                  26   under this final rule will be misleading or that the public will misinterpret the data” and stated that
                                       it “intends to post the data from these submissions on a publicly accessible Web site.” Improve
                                  27   Tracking of Workplace Injuries and Illnesses, 81 Fed. Reg. 29624-01, 29624, 29649.
                                       5
                                  28    DOL attempts to minimize the effect of the Form 300A disclosure requirements by asserting that
                                       employees are only entitled to the data that covers the period of their employment. Def’s Opp’n 9,
                                                                                         7
                                         Case 4:18-cv-02414-DMR Document 41 Filed 06/04/20 Page 8 of 12




                                   1   restrictions on further dissemination of Form 300A information; as OSHA explained in its final

                                   2   rule in 2016, “[e]mployees or their representatives can . . . obtain and make public most of the

                                   3   information from these records at any time, if they wish.” Improve Tracking of Workplace

                                   4   Injuries and Illnesses, 81 Fed. Reg. 29624-01, 29,684. Therefore, the Form 300A information is

                                   5   both readily observable by and shared with employees, who have the right to make the

                                   6   information public. In contrast, Food Marketing concluded that the SNAP data had been

                                   7   customarily kept and treated as confidential because the owners “customarily do not disclose” the

                                   8   information or “make it publicly available ‘in any way,’” and “[e]ven within a company . . . only

                                   9   small groups of employees usually have access to it.” See Food Marketing, 139 S. Ct. at 2363 (“it

                                  10   is hard to see how information could be deemed confidential if its owner shares it freely.”).

                                  11          As noted, Food Marketing left open the question of whether the government must also

                                  12   provide an assurance of privacy in order for information to be deemed confidential under
Northern District of California
 United States District Court




                                  13   Exemption 4. See 139 S. Ct. at 2363. The parties dispute the applicability of such a requirement.

                                  14   See Def.’s Mot. 21-24; Pls.’ Mot. 20. To the extent the requirement exists, DOL cannot satisfy it

                                  15   because OSHA expressly stated in rulemaking in 2016 that it would “post the data” from the

                                  16   electronic submissions of Forms 300, 301, and 300A “on a publicly accessible Web Site.” DOL

                                  17   disputes the significance of OSHA’s 2016 statement. It asserts that “at least since November of

                                  18   2017, OSHA has taken the position that the Form 300A data should be kept private,” and that this

                                  19   change in position took place around the time that employers were due to submit the first set of

                                  20   forms. See Kapust Decl. ¶ 6 (noting that the first set of Form 300A data was due to OSHA by

                                  21   December 15, 2017). DOL suggests that the timing of these statements demonstrates that OSHA

                                  22   changed its position before companies began submitting Form 300As. Def.’s Mot. 24, Def.’s

                                  23   Opp’n 13. However, the cited evidence does not support such an inference. Instead, the evidence

                                  24   shows the following sequence of events: (1) OSHA asserted Exemption 4 as a basis for

                                  25

                                  26
                                       citing 29 C.F.R. § 1904.35. However, the cited regulation contains no such provision, and
                                  27   Plaintiffs submitted an email dated May 13, 2019 from OSHA’s Office of Communications
                                       confirming that section 1904.35 gives any employee, former employee, personal representative, or
                                  28   authorized employee representative the right to a copy of the current and stored Form 300As.
                                       [Docket No. 36-1 (Baranetsky Decl., Nov. 26, 2019) ¶ 7, Ex. 5.]
                                                                                        8
                                         Case 4:18-cv-02414-DMR Document 41 Filed 06/04/20 Page 9 of 12




                                   1   withholding Form 300A information in June 2018 in a FOIA lawsuit pending in the United States

                                   2   District Court for the District of Columbia; (2) OSHA withheld unspecified data in response to

                                   3   requests outside of the FOIA process starting in October 2018; and (3) OSHA publicly announced

                                   4   a change in how it views Form 300A information via a statement on its website in August 2019.

                                   5   See Kapust Decl. ¶ 23, Ex. H; see Public Citizen Foundation v. United States Dep’t of Labor, No.

                                   6   1:18-cv-00117-EGS-GMH (D.D.C.). Therefore, even if OSHA had changed its position internally

                                   7   as of November 2017, it did not make public statements about that change until June 2018, which

                                   8   is six months after the first deadline for Form 300A electronic submissions.

                                   9          Moreover, pursuant to Department of Justice guidelines regarding Exemption 4, OSHA’s

                                  10   2016 statement about its intent to post the information online is dispositive of the question of

                                  11   confidentiality. Specifically, the current guidelines provide that information loses its character of

                                  12   confidentiality where there is express agency notification that submitted information will be
Northern District of California
 United States District Court




                                  13   publicly disclosed:

                                  14                  Of course, such notices [on agency websites] or communications
                                                      [with submitters] could also explicitly notify submitters of the
                                  15                  agency’s intention to publicly disseminate the information. In those
                                                      situations, the information, when objectively viewed in context,
                                  16                  would be deemed to have lost its “confidential” character under
                                                      Exemption 4 upon its submission to the government, given that the
                                  17                  submitter was on notice that it would be disclosed.
                                  18   Baranetsky Decl. Ex. 1, Department of Justice, Exemption 4 After the Supreme Court’s Ruling in

                                  19   Food Marketing Institute v. Argus Leader Media (updated Oct. 7, 2019) (emphasis in original),

                                  20   available at https://www.justice.gov/oip/exemption-4-after-supreme-courts-ruling-food-marketing-

                                  21   institute-v-argus-leader-media (last visited 5/19/2020). Corresponding guidance regarding

                                  22   Exemption 4 reiterates this, providing that where there are “express or implied indications at the

                                  23   time the information was submitted that the government would publicly disclose the information”

                                  24   and “no other sufficient countervailing factors exist, the submitter could not reasonably expect

                                  25   confidentiality upon submission and so the information is not confidential under Exemption 4.”

                                  26   Baranetsky Decl. Ex. 2, Department of Justice, Step-By-Step Guide for Determining if

                                  27   Commercial or Financial Information Obtained From A Person is Confidential Under Exemption

                                  28   4 of the FOIA (updated Oct. 7, 2019) (emphasis in original), available at
                                                                                         9
                                           Case 4:18-cv-02414-DMR Document 41 Filed 06/04/20 Page 10 of 12




                                   1   https://www.justice.gov/oip/step-step-guide-determining-if-commercial-or-financial-information-

                                   2   obtained-person-confidential (last visited 5/19/2020). Thus, even if DOL had established that the

                                   3   Form 300A information is “customarily and actually treated as private by its owner[s],” the

                                   4   information ceased to be confidential upon submission to the government pursuant to Department

                                   5   of Justice guidelines.6

                                   6           In sum, the court concludes that DOL has failed to establish that the Form 300A

                                   7   information is “both customarily and actually treated as private by its owner and provided to the

                                   8   government under an assurance of privacy.” See Food Marketing, 139 S. Ct. at 2366.

                                   9   Accordingly, it has failed to show that the information is confidential within the meaning of FOIA

                                  10   Exemption 4. Given this conclusion, the court does not reach the parties’ arguments about

                                  11   whether the Form 300A information is “commercial” within the meaning of the exemption and

                                  12   whether the foreseeable harm standard from 5 U.S.C. § 552(a)(8)(A) is satisfied.
Northern District of California
 United States District Court




                                  13           B.     Adequacy of DOL’s Search
                                  14           Finally, the parties dispute whether OSHA’s search for responsive documents was

                                  15   reasonable and adequate.

                                  16           “FOIA requires an agency responding to a request to ‘demonstrate that it has conducted a

                                  17   search reasonably calculated to uncover all relevant documents.’” Lahr, 569 F.3d at 986 (quoting

                                  18   Zemansky v. EPA, 767 F.2d 569, 571 (9th Cir. 1985)). “This showing may be made by

                                  19   ‘reasonably detailed, nonconclusory affidavits submitted in good faith.’” Id. “In evaluating the

                                  20   adequacy of the search, the issue ‘is not whether there might exist any other documents possibly

                                  21   responsive to the request, but rather whether the search for those documents was adequate.’”

                                  22   Hamdan v. U.S. Dep’t of Justice, 797 F.3d 759, 772 (9th Cir. 2015) (emphasis in original)

                                  23   (quoting Lahr, 569 F.3d at 987). “The adequacy of the agency’s search is judged by a standard of

                                  24   reasonableness, construing the facts in the light most favorable to the requestor.” Citizens

                                  25   Comm’n on Human Rights v. Food & Drug Admin., 45 F.3d 1325, 1328 (9th Cir. 1995).

                                  26           In support of its claim that it conducted an adequate search, DOL submitted a declaration

                                  27

                                  28
                                       6
                                        At the hearing, DOL’s counsel acknowledged that the court may consider the DOJ guidelines in
                                       deciding this case, as those guidelines are directed to federal agencies such as DOL and OSHA.
                                                                                         10
                                         Case 4:18-cv-02414-DMR Document 41 Filed 06/04/20 Page 11 of 12




                                   1   from Amanda L. Edens, OSHA’s Director for the Directorate of Technical Support and

                                   2   Emergency Management. Edens states that she is responsible for responding to FOIA requests on

                                   3   behalf of OSHA. Edens Decl. ¶ 1. As noted, Plaintiffs requested “data submitted . . . through

                                   4   OSHA’s ‘Injury Tracking Application’” for a certain time frame, including “electronically

                                   5   submitted information from Forms 300, 300A, and 301.” FOIA Request. According to Edens,

                                   6   “[a]ll data responsive to the FOIA Request are submitted through and captured in OSHA’s Injury

                                   7   Tracking Application (‘ITA’),” and that “data stored in the ITA are transmitted to the Office of

                                   8   Statistical Analysis (‘OSA’), Directorate of Technical Support and Emergency Management on a

                                   9   monthly basis.” Id. at ¶ 9. OSA then uploads those records into a Microsoft Access database.

                                  10   Edens states that “OSA searched the database to identify the number of records that were

                                  11   responsive” to Plaintiffs’ request. Id. The search yielded approximately 237,000 records of

                                  12   OSHA Form 300A data submitted from August 1, 2017 through February 6, 2018, the date OSHA
Northern District of California
 United States District Court




                                  13   initiated its search. Id. at ¶ 11(a). According to Edens, “[n]o records pertaining to OSHA Forms

                                  14   300 or 301 were found in response to the FOIA Request, because [OSHA] is not collecting that

                                  15   information at this time.” Id. at ¶ 11(b). In a supplemental declaration, Edens explains that “[t]he

                                  16   Agency did not find any OSHA Form 300 or OSHA Form 301 records in its search of the ITA

                                  17   Microsoft Access database” and that “[n]o OSHA Form 300 or OSHA Form 301 records are

                                  18   contained in the ITA Microsoft Access database or in the ITA.” [Docket No. 40-1 (2d Edens

                                  19   Decl., Dec. 23, 2019) ¶¶ 5, 6.] She states that “[t]he only responsive records contained in the ITA

                                  20   Microsoft Access database were the 237,000 OSHA Form 300A records found by OSHA during

                                  21   its search.” Id. at ¶ 7.

                                  22           The court finds that Edens’s declarations are sufficient to establish that OSHA conducted

                                  23   an adequate search that was reasonably calculated to uncover all relevant documents. While

                                  24   OSHA is not required to search every record system, “[a] reasonably detailed affidavit, setting

                                  25   forth the search terms and the type of search performed, and averring that all files likely to contain

                                  26   responsive materials (if such records exist) were searched, is necessary to afford a FOIA requester

                                  27   an opportunity to challenge the adequacy of the search and to allow the district court to determine

                                  28   if the search was adequate in order to grant summary judgment.” Oglesby v. U.S. Dep’t of Army,
                                                                                        11
                                         Case 4:18-cv-02414-DMR Document 41 Filed 06/04/20 Page 12 of 12




                                   1   920 F.2d 57, 68 (D.C. Cir. 1990). Edens explains that all information responsive to Plaintiffs’

                                   2   request is stored in OSHA’s ITA, and that the information is uploaded into a specific database,

                                   3   which “represents the full universe of ITA data collected under the Final Rule ‘Improve Tracking

                                   4   of Workplace Injuries and Illnesses’.” 2d Edens Decl. ¶ 2. She explains that OSHA searched the

                                   5   database for responsive records and did not find any Form 300 or Form 301 records in its search,

                                   6   and that the only responsive records in the database were the Form 300A records. Id. at ¶¶ 5, 7.

                                   7   These declarations provide sufficient detail about the process by which OSHA undertook its

                                   8   search for responsive information. The court concludes that DOL complied with its FOIA

                                   9   obligations regarding a reasonable search.

                                  10   IV.    CONCLUSION
                                  11          For the foregoing reasons, Plaintiffs’ motion for summary judgment is granted in part and

                                  12   DOL’s motion for summary judgment is denied. The parties shall meet and confer and submit a
Northern District of California
 United States District Court




                                                                                                             ISTRIC
                                  13   proposed judgment within 14 days of the date of this order.
                                                                                                        TES D      TC
                                  14                                                                  TA




                                                                                                                            O
                                                                                                 S




                                                                                                                             U
                                                                                                ED




                                                                                                                              RT
                                                                                                                           D
                                                                                                                    RDERE
                                  15          IT IS SO ORDERED.
                                                                                            UNIT




                                                                                                             OO
                                  16   Dated: June 4, 2020                                           IT IS S




                                                                                                                                    R NIA
                                  17                                                    ______________________________________
                                                                                                                           u
                                                                                                                  a M. Ry
                                                                                            NO




                                                                                                       Donna
                                                                                                           D on
                                                                                                              M.nRyu
                                                                                                      dge

                                                                                                                                    FO
                                  18                                                          UnitedJuStates Magistrate Judge
                                                                                             RT




                                  19                                                                 ER                         LI
                                                                                                H




                                                                                                                            A
                                                                                                          N                     C
                                                                                                                            F
                                  20                                                                          D IS T IC T O
                                                                                                                    R
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       12
